—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about October 2, 1992, which, insofar as appealed from, denied plaintiff’s cross motion for partial summary judgment as to liability, unanimously affirmed, without costs.
We agree with the IAS Court that "the documentary evidence submitted is replete with inconsistencies” raising issues of fact, including whether the coverage in place on the date of the loss included rust, oxidation and discoloration damage caused by fresh water as well as sea water, and, if not, whether the limitation to sea water damage was authorized by plaintiff. Concur — Sullivan, J. P., Carro, Ellerin and Rubin, JJ.